Citation Nr: 0109772	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  97-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967, and from August 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected bilateral hearing loss.  He 
responded with an August 1996 notice of disagreement, 
initiating this claim.  He was sent a statement of the case 
that same month.  He filed his substantive appeal in February 
1997, perfecting his appeal.  


FINDINGS OF FACT

1.  The veteran has an average pure tone threshold of 41 
decibels in the right ear, with a 96 percent correct speech 
recognition ability; his right ear hearing loss corresponds 
to an auditory acuity level of I.  

2.  The veteran has an average pure tone threshold of 40 
decibels in the left ear, with a 96 percent correct speech 
recognition ability; his left ear hearing loss corresponds to 
an auditory acuity level of I.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, Tables VI, 
VII (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection for bilateral 
hearing loss in September 1993; a noncompensable initial 
rating was assigned.  In August 1994, he filed a claim for a 
compensable rating for his bilateral hearing loss.  

The veteran was afforded a VA audiometric examination in 
November 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
35
45
LEFT
N/A
30
35
30
45

His average pure tone threshold was 35 in the right ear and 
35 in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
in the left ear.

In a March 1995 rating decision, the RO denied the veteran's 
claim for a compensable rating for his bilateral hearing 
loss.  He responded in March 1996 with a request for 
reconsideration of his claim.  He was then afforded an April 
1996 VA audiometric examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
40
50
LEFT
N/A
30
30
45
50

His average pure tone threshold was 34 in the right ear and 
39 in the left.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
in the left ear.

In a July 1996 rating decision, the veteran was again denied 
a compensable rating for his bilateral hearing loss.  He 
responded with an August 1996 notice of disagreement, 
initiating this claim.  He was sent a statement of the case 
that same month.  He filed his substantive appeal in February 
1997, perfecting his appeal.  

In March 1997, the RO sent the veteran a claim development 
letter stating what records, both VA and private, it was 
seeking to obtain.  In the course of the appeal, the RO 
requested and obtained all private medical records of which 
it was made aware by the veteran.  

Another VA audiometric examination was afforded the veteran 
in February 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
50
LEFT
40
40
25
35
45

His average pure tone threshold was 30 in the right ear and 
36 in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
in the left ear.

A new VA audiometric examination was afforded the veteran in 
May 1997. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
15
40
50
LEFT
N/A
40
25
35
45

His average pure tone threshold was 33 in the right ear and 
36 in the left.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear.  

The RO reconsidered the veteran's claim in March 1998, and 
the prior denial of a compensable rating for bilateral 
hearing loss was continued.  He was afforded a supplemental 
statement of the case.  

A new VA audiometric examination was afforded the veteran in 
November 1999. Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
50
60
LEFT
N/A
30
30
50
50

His average pure tone threshold was 41 in the right ear and 
40 in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
in the left ear.

His claim for a compensable rating for bilateral hearing loss 
was again considered by the RO in February 2000, and a 
compensable rating was again denied.  He was sent a 
supplemental statement of the case, and his appeal was sent 
to the Board.  


Analysis

The veteran seeks a compensable rating for his service 
connected bilateral hearing loss.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Moreover, the 
veteran has already provided the VA with the names and 
addresses of his treating private physicians, demonstrating 
his awareness of the need to submit this information.  Thus, 
all available private medical evidence has been obtained, and 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
numerous rating decisions, statement of the case, 
supplemental statements of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with the VA's 
notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all private doctors and 
medical centers named by the veteran.  The RO has also 
informed the veteran of the private medical care providers 
from which it has requested records.  The veteran has not 
otherwise referenced any unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records, both private and VA, identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA audiometric examination for ratings purposes.  

Overall, the RO has fully developed this increased rating 
claim, having notified the veteran of all evidence need to 
substantiate and complete the claim, and having requested and 
obtained all such evidence made known to it.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  Under these circumstances, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.

New regulations, effective June 10, 1999, have been issued 
revising the diagnostic criteria for evaluating disabilities 
of the auditory organs, including hearing loss.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  Where a regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, when the pertinent rating criteria have been 
revised during the pendency of an appeal to the Board 
involving a claim for an increased rating for a service-
connected disability, a determination must be made by the 
Board as to whether a particular amended regulation is more 
favorable to a claimant than the previously existing 
regulation.  Further, if the amended regulation is found to 
be more favorable than the prior regulation, then an 
additional determination is required by the Board as to 
whether or not an appellant will be prejudiced by the Board's 
action in applying the amended regulation in the first 
instance.  

In reviewing the changes made to the diagnostic criteria for 
hearing loss, the tables utilized for the evaluation of this 
disability, and their accompanying percentages, have not 
changed; rather the diagnostic code numbers associated with 
various levels of hearing loss have been removed or modified, 
and other clarifications have been made.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).  Nevertheless, the new rating 
criteria will be noted and applied in this decision where 
appropriate.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 


threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 4.85, Tables VI and VII 
(2000).  

As is noted above, the veteran has undergone multiple 
audiometric examinations.  In light of 38 C.F.R. §§ 4.3 and 
4.7, the audiometric testing results which result in the 
highest possible disability rating for the veteran will be 
used; i.e., the November 1999 VA examination results, which 
are also the most current.  According to this examination 
report, the veteran had an average pure tone threshold of 
41dBs in the right ear, with a speech recognition ability of 
96 percent.  The numerical designation for this level of 
hearing acuity under 38 C.F.R. § 4.85, Table VI is "I".  In 
his left ear, the veteran had an average decibel loss of 40 
dBs, with a speech recognition score of 96 percent.  The 
numerical designation under Table VI translates to "I".  
Hence, under 38 C.F.R. § 4.85, Table VII, the numerical 
designations found warrant a noncompensable rating; this 
result remains the same under both the criteria in effect 
prior to June 1999, and the criteria as subsequently 
modified.  See 38 C.F.R. § 4.85, Diagnostic Code 6102 (1998).  
Thus, based on these medical findings, a compensable rating 
is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral hearing loss has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 



employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2000) 
is not warranted.  

In conclusion, a compensable rating for the veteran's service 
connected bilateral hearing loss is not warranted based on 
the evidence of record.  


ORDER

A compensable rating for the veteran's service connected 
bilateral hearing loss is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

